Citation Nr: 1433205	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  14-23 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical expenses for an inpatient hospitalization at Orange Park Medical Center, Orange Park, Florida, from December 27, 2012, to January 9, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1942 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision issued by the VA Medical Center in Gainesville, Florida ("VAMC Gainesville"), which denied the Veteran's claim of entitlement to reimbursement of unauthorized medical expenses for an inpatient hospitalization at Orange Park Medical Center, Orange Park, Florida, from December 21, 2012, to January 9, 2013.  Following a second review of the Veteran's claim by a VHA physician in February 2014, additional payment was made for dates of service from December 22, 2012, to December 27, 2012, including payment of an anesthesia bill for services provided on December 24, 2012.  The Veteran disagreed with this decision in February 2014, seeking reimbursement of unauthorized medical expenses for an inpatient hospitalization at Orange Park Medical Center, Orange Park, Florida, from December 27, 2012, to January 9, 2013.  He perfected a timely appeal in May 2014.  Having reviewed the record evidence, the Board finds that the issue on appeal is characterized more appropriately as stated on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for treatment of acute-on-chronic subdural hematomas while hospitalized at Orange Park Medical Center, Orange Park, Florida, between December 19, 2012, and January 9, 2013; prior authorization for such treatment was not given by VA, nor can it be implied.

2.  At the time of the Veteran's admission to Orange Park Medical Center on December 19, 2012, service connection was in effect for blindness in the right eye, evaluated as 40 percent disabling effective November 18, 1956, residuals of  dislocation of the right shoulder with adhesive capsulitis, evaluated as 20 percent disabling effective November 18, 1956, residuals of fracture T12 and L1 vertebra with arthritic changes, evaluated as 20 percent disabling effective November 18, 1956, tinnitus, evaluated as 10 percent disabling effective June 10, 2008, right hip bursitis and tendinitis, evaluated as 10 percent disabling effective September 24, 2009, and for bilateral hearing loss, evaluated as zero percent disabling effective June 10, 2008; the Veteran's combined disability evaluation for compensation is 70 percent effective June 10, 2008; he also is in receipt of special monthly compensation for loss of use of one eye having only light perception effective November 18, 1956.

3.  The services provided to the Veteran by Orange Park Medical Center between December 19, 2012, and December 27, 2012, were rendered in response to a medical emergency.

4.  At the time of the Veteran's admission to Orange Park Medical Center on December 19, 2012, a VA facility was not feasibly available and an attempt to use VA beforehand would not have been considered reasonable by a prudent layperson.

5.  The record evidence shows that, although the Veteran's condition stabilized on December 27, 2012, he was not transferred to a VA medical facility until after he was discharged from Orange Park Medical Center on January 9, 2013.

6.  At the time of his admission to Orange Park Medical Center in December 2012, the Veteran was enrolled in the VA health care system.

7.  The Veteran is financially liable to Orange Park Medical Center for the treatment that he received between December 27, 2012, and January 9, 2013, at Orange Park Medical Center.

8.  At the time of his admission to Orange Park Medical Center in December 2012, the Veteran was enrolled as a participant in Medicare Part A.



CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses for an inpatient hospitalization at Orange Park Medical Center, Orange Park, Florida between December 27, 2012, and January 9, 2013, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002, 17.1005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board notes at the outset that the United States Court of Appeals for Veterans Claims (Court) has not clarified whether the VCAA is applicable to claims involving payment or reimbursement of unauthorized medical expenses.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties to notify and assist claimants, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 and is located in Chapter 17 of Title 38.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not stated explicitly, the Court appeared to assume that the VCAA is applicable to a Chapter 17 claim.  The Court also held in Beverly that any failure by VA to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing non-prejudicial error).

Moreover, the provisions of Chapter 17 of 38 U.S.C.A. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

Having reviewed the record evidence, and to the extent the VCAA is applicable, the Board finds that VA has satisfied the duties to notify and to assist in this case.  It appears that a copy of the administrative decision denying the Veteran's original claim was not included in the Veteran's claims file, his Virtual VA paperless claims file, or his Veterans Benefits Management System (VBMS) paperless claims file.  As noted above, in response to the Veteran's February 2014 notice of disagreement, additional dates of service were authorized and payment made for part of the Veteran's inpatient hospitalization later in February 2014.  In April 2014, VA notified the Veteran of the VCAA and of his and VA's obligations with regard to obtaining evidence.  The April 2014 Statement of the Case set forth relevant regulations and explained the reasons and bases for the denial of the Veteran's currently appealed claim.  The Veteran's claims file also contains private medical records from Orange Park Medical Center pertaining to the treatment in question.  In summary, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran which reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The Veteran seeks payment or reimbursement of unauthorized medical expenses for an inpatient hospitalization at Orange Park Medical Center, Orange Park, Florida ("Orange Park Medical Center"), from December 27, 2012, to January 9, 2013.  He essentially contends that his inpatient hospitalization was a continuing medical emergency and his condition was not stabilized until he was discharged from Orange Park Medical Center on January 9, 2013.

As noted, at the time of the Veteran's emergency admission to Orange Park Medical Center on December 19, 2012, service connection was in effect for blindness in the right eye, evaluated as 40 percent disabling effective November 18, 1956, residuals of  dislocation of the right shoulder with adhesive capsulitis, evaluated as 20 percent disabling effective November 18, 1956, residuals of fracture T12 and L1 vertebra with arthritic changes, evaluated as 20 percent disabling effective November 18, 1956, tinnitus, evaluated as 10 percent disabling effective June 10, 2008, right hip bursitis and tendinitis, evaluated as 10 percent disabling effective September 24, 2009, and for bilateral hearing loss, evaluated as zero percent disabling effective June 10, 2008; the Veteran's combined disability evaluation for compensation is 70 percent effective June 10, 2008; he also is in receipt of special monthly compensation for loss of use of one eye having only light perception effective November 18, 1956.  Service connection has not been awarded for any additional disabilities at any time since December 2012, to include during the pendency of this appeal.

The record evidence shows that, on December 19, 2012, the Veteran was admitted to Orange Park Medical Center after falling at home.  He denied any head concussion or loss of consciousness "but he felt somewhat lightheadedness [sic] while walking and falling to the ground without any head concussion."  A computerized tomography (CT) scan of the Veteran's head showed acute-on-chronic subdural hematoma, bilaterally, left greater than right.  He was admitted for resumption of Coumadin and a neurosurgery consult for his acute-on-chronic subdural hematoma.  A history of chronic afibrillation, on Coumadin, hypertension, chronic back pain with compression fracture, chronic kidney disease, and senile dementia was noted.  Physical examination showed he was alert and awake, in no acute distress, an atraumatic, normocephalic head, pupils equal, round, and reactive to light and accommodation, non-icteric sclera, and neurological examination was grossly non-focal with mild right sided weakness.  The assessment included acute-on-chronic subdural hematoma.

While hospitalized at Orange Park Medical Center, the Veteran had 2 separate surgeries on his brain to relieve the subdural hematomas.  The first surgery occurred on December 20, 2012.  The Surgical Operative Notes indicate that the Veteran's pre-operative and post-operative diagnosis was chronic left subdural hematoma consistent with mass effect shift and hematoma.  The second surgery occurred on December 24, 2012.  The pre-operative and post-operative diagnosis was recurrent subdural hematoma and right subdural hematoma.  The Veteran's surgical drains were removed on December 25, 2012.

An Internal Medicine (IM) note dated on December 27, 2012, and included in the Veteran's hospital records from Orange Park Medical Center indicates that, on objective examination, his temperature was 98.7 degrees, his blood pressure was 128/65, his respiration rate was 90 with 95 percent oxygen, pupils equal, round, and reactive to light and accommodation, he was awake, alert, and not in acute distress with clear lungs to auscultation, a soft abdomen with positive bowel sounds, no edema in the extremities, and only right sided weakness on neurological examination.  The assessment included recurrent left subdural hematoma status-post craniotomy with evacuation, stable hypertension and chronic kidney disease, and dementia.  The private clinician stated that the treatment plan was to refer the Veteran for speech therapy, physical therapy, and a rehabilitation placement.

A private CT scan of the Veteran's head taken on December 27, 2012, showed mild interval increase in size of the left holohemispheric subdural hematoma with increased density within the hematoma, likely due to interval hemorrhage, resulting in mild worsening of mass effect and of rightward midline shift "now measuring 6 mm," stable right subdural hematoma, and interval removal of left subdural drainage catheter.

On neurosurgery consult on December 27, 2012, a private neurosurgeon stated that the Veteran was awake, attentive, followed occasional commands, and was expressive.  The Veteran also moved his bilateral lower extremities purposefully.  This private neurosurgeon stated that he had discussed the Veteran's condition and CT scan results with the Veteran's daughter "over the phone.  I expressed my opinion [that] there's no urgent [neurosurgery] interventions [at] this time.  [The Veteran's] daughter [is] reluctant to consider any [neurosurgery] intervention [at] this time as well."  The neurosurgeon concluded that the hospital should continue present management of the Veteran's condition.

In an IM note dated on December 31, 2012, the Veteran complained of lethargy, expressive aphasia, and right-sided weakness.  Objective examination showed he was afebrile, vital sounds stable, increased blood pressure, pupils equal, round, and reactive to light and accommodation, lungs clear to auscultation, a regular heart rate and rhythm, a soft abdomen with positive bowel sounds, upper extremity swelling, and increased right-sided weakness.  The assessment included subdural hematoma, status-post burr hole/craniotomy, awaiting long-term acute care placement, aphasia, stable hypertension and chronic kidney disease, and dementia.

In an IM note dated on January 9, 2013, it was noted that the Veteran was awaiting discharge to a skilled nursing facility "today."  Objective examination showed he was afebrile, vital sounds stable, pupils equal, round, and reactive to light and accommodation, clear lungs to auscultation, a soft abdomen with positive bowel sounds, and right-sided weakness.  The assessment was awaiting skilled nursing facility placement.  The Veteran was advised to follow up with neurosurgery as directed.

The Discharge Summary from the Veteran's hospitalization at Orange Park Medical Center dated on January 9, 2013, shows that he had been "admitted after falling at home" and subsequently had burr hole procedures performed.  His hospital course had been complicated by "mental status change, a decline in function with aphasia and right-sided weakness.  His condition continued to slowly improve with conservative treatment.  He subsequently was cleared by Neurosurgery and other consultation service [and] felt to be discharged to rehab[ilitation]."  The discharge diagnoses included acute-on-chronic subdural hematoma status post burr hole procedure and subsequently left craniotomy with evacuation of recurrent hematoma.

A review of the Veteran's VA outpatient treatment records indicates that his daughter contacted VA on December 21, 2012, to inform his VA primary care physician (PCP) that the Veteran "fell outside his home earlier in the week and was admitted to Orange Park Medical Center."  The Veteran's daughter also notified VA that the Veteran "had 2 hematomas in his brain and not clear if they were present before or after the fall.  [The Veteran] went to surgery yesterday for drainage of one of the hematomas; the second they are leaving to see if it resolves on its own."

A review of VA administrative records included in the Veteran's claims file indicates that a VHA physician conducted a second review of his claim for reimbursement of non-VA medical expenses on February 11, 2013.  This physician concluded that a bill presented by the Veteran for private anesthesiology services provided on December 24, 2012, should be paid by VA.  The rationale for this decision was that this bill was for anesthesia provided during a craniotomy procedure on December 24, 2012, and a post-operative CT scan showed that the Veteran's hematoma still was present.  This VHA physician also stated in his rationale that "in no way" could the Veteran be considered to have had his medical emergency resolved on December 20, 2012.  This physician further concluded that the date of stabilization of the Veteran's medical emergency should be December 27, 2012.  The rationale for this decision was that a review of the progress note dated on December 27, 2012, showed that the Veteran was alert and oriented, in no acute distress, vital signs stable, and the plan was to refer him for speech and physical therapy and a rehabilitation placement (as discussed above).

In statements on a February 2014 notice of disagreement, the Veteran's caregivers stated that he had collapsed following 2 hematomas in December 2012.  "[C]onsidering the urgency, the attending rescue squad evacuated [the Veteran] to the nearest neurological trauma center (Orange Park Medical Center, FL) where he underwent three brain surgeries followed by treatments for blood clots and a [transient ischemic attack]."  These caregivers also asserted that the Veteran "is unable to respond to all the administrative tasks to communicate and ensure payment to the medical providers."


Laws and Regulations

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  See Similes v. Brown, 6 Vet. App. 555, 557 (1994).

When the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met.  See 38 U.S.C.A. §§ 1725 and 1728 (West 2002).  Application of either statute generally is dependent on whether the claimant has an adjudicated service-connected disability.

Effective October 10, 2008, the provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This law made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expanding the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. §§ 1725 or 1728. 

Effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C.A. § 1725 by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).  Specifically, VA amended 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, and 17.1005 to expand the qualifications for payment or reimbursement to Veterans who receive emergency services in non-VA facilities and to establish accompanying standards for the method and amount of payment or reimbursement.  These amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a Veteran in certain circumstances.  See 77 Fed. Reg. 23,615-23,618 (April 20, 2012). 

In general, under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

See 38 U.S.C.A. § 1728 (West 2002 ); 76 Fed. Reg. 79069, 70070 (to be codified at 38 C.F.R. § 17.120).  All three statutory requirements found in 38 U.S.C.A. § 1728 must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725. 

To be eligible for reimbursement under this Act, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See also 38 C.F.R. § 17.1002.  

Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  These criteria are conjunctive, not disjunctive; thus, all of the criteria found in 38 U.S.C.A. § 1725 must be met before payment will be authorized.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

As relevant to this claim, 38 C.F.R. § 17.1005 provides that VA will not reimburse non-VA medical expenses "for any period beyond the day on which the medical emergency ended."  This regulation also provides that "an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a Veteran who received emergency treatment" (1) could have been transferred from a non-VA medical facility to a VA or Federal facility or (2) could have reported to a VA or Federal facility for continuing treatment.  See 38 C.F.R. § 17.1005 (2013).

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to payment or reimbursement of non-VA medical expenses for an inpatient hospitalization at Orange Park Medical Center, Orange Park, Florida, from December 27, 2012, to January 9, 2013.  The Board notes initially that the Veteran does not contend, and the record evidence does not indicate, that his hospitalization at Orange Park Medical Center, Orange Park, Florida ("Orange Park Medical Center") from December 27, 2012, to January 9, 2013, was "authorized" by VA.  Although it is not entirely clear from a review of the record evidence, it appears that the Veteran currently is enrolled in the VA healthcare system and receives outpatient treatment from VA and was enrolled in the VA healthcare system and received outpatient treatment from VA at the time of his hospitalization in December 2012.  Having reviewed the record evidence, the Board concludes that the hospitalization at Orange Park Medical Center from December 27, 2012, to January 9, 2013, was not authorized by VA either explicitly or implicitly.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Similes, 6 Vet. App. at 557.

The Board also finds that the Veteran is not entitled to payment or reimbursement of non-VA medical expenses for an inpatient hospitalization at Orange Park Medical Center from December 27, 2012, to January 9, 2013, under either applicable statute governing such claims.  See generally 38 U.S.C.A. §§ 1725, 1728 (West 2002).  The Veteran essentially contends that he should be reimbursed for the cost of non-VA medical expenses incurred throughout this hospitalization under at least one of these statutes.  The Veteran also essentially contends that his hospitalization at Orange Park Medical Center constituted a continuing medical emergency which was not resolved until his discharge from this facility on January 9, 2013.  The record evidence does not support his assertions.  It shows instead that, following 2 brain surgeries on December 20 and 24, 2012, his medical condition (acute-on-chronic subdural hematomas) stabilized and the medical emergency ended on December 27, 2012, when the treatment plan was to refer him to speech therapy, physical therapy, and placement in a rehabilitation center.

The Board notes initially that the Veteran's claim does not meet all three of the criteria set out in 38 U.S.C.A. § 1728 in order for payment or reimbursement to be authorized under this statute.  First, although service connection is in effect for multiple disabilities, it is undisputed that service connection is not in effect for acute-on-chronic subdural hematomas, the condition for which the Veteran was treated at Orange Park Medical Center between December 27, 2012, and January 9, 2013.  The Veteran also does not contend, and the evidence does not indicate, that this hospitalization was for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  A review of the claims file demonstrates that the Veteran does not experience a total disability, permanent in nature, resulting from a service-connected disability, although the Board acknowledges that he is in receipt of special monthly compensation due to loss of use of his right eye having only light perception.  The Veteran further is not a participant in a rehabilitation program and has not been medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i).  See 38 U.S.C.A. § 1728(a).

The record evidence also shows that the Veteran's treatment between December 19, 2012, and December 27, 2012, was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The record evidence also indicates that the Veteran's condition had stabilized on December 27, 2012.  See 38 U.S.C.A. § 1728(b); see also 38 C.F.R. § 17.1005.  The Board notes in this regard that the Veteran's claim for reimbursement already has been paid for his inpatient hospitalization at Orange Park Medical Center between December 19, 2012, the date when he was admitted to this facility for emergency treatment (including 2 surgeries) of acute-on-chronic subdural hematomas, and December 27, 2012, the date when this condition had stabilized and the treatment plan became referrals for speech and physical therapy and placement in a rehabilitation center.  The inpatient records dated between December 27, 2012, the date when his acute-on-chronic subdural hematomas stabilized, and January 9, 2013, the date when he was discharged from Orange Park Medical Center, indicate continuing improvement in the Veteran's medical condition after December 27, 2012.  The VHA physician who conducted a second review of the Veteran's claim for reimbursement in February 2013 concluded that his medical condition had stabilized on December 27, 2012.  See 38 C.F.R. § 17.1005.  Thus, there is no indication that the Veteran's treatment between December 27, 2012, and January 9, 2013, was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Id.

The Veteran finally contends that VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728(c).  Although there is no indication that the Veteran actually attempted to call or visit any VA health care facility on December 19, 2012, when he was admitted initially to Orange Park Medical Center, or, if he had, that he would not have received treatment that same day, it seems reasonable to conclude that the emergent nature of the Veteran's condition on admission to this facility might have precluded an attempt to contact or use VA facilities beforehand or obtain prior authorization for the services used at Orange Park Medical Center between his admission on December 19, 2012, and December 27, 2012, the date that his condition stabilized.  There also is no evidence that he was referred to the nearest emergency medical facility by any VA physician prior to his initial admission on December 19, 2012, to Orange Park Medical Center.  Additionally, there is no assertion that VA emergency rooms were not available prior to his initial admission on December 19, 2012, to Orange Park Medical Center.  The evidence suggests instead that the Veteran was unable to drive the extra distance (if any) to a VA facility for treatment at the time of his admission on December 19, 2012, to Orange Park Medical Center.  His caregivers asserted in a February 2014 notice of disagreement that, given the emergent nature of the Veteran's medical condition on December 19, 2012, as a result of 2 subdural hematomas, the emergency medical technicians essentially made a judgment call to transport him to the nearest neurological trauma center located at Orange Park Medical Center.  

In contrast, there is no indication that, once the Veteran's medical condition stabilized on December 27, 2012, and he was considered ready for referrals to speech and physical therapy and a rehabilitation placement by his treating neurosurgeons at Orange Park Medical Center, VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required between December 27, 2012, and January 9, 2013, would not have been reasonable, sound, wise, or practicable.  Id.  It appears that, although the Veteran may have had difficulty communicating during this time period as a result of his subdural hematomas, neither his daughter (who was in contact with his treating neurosurgeon regarding his medical care and plan of treatment at Orange Park Medical Center) nor his caregivers attempted to contact VA and inquire as to whether the Veteran could be transferred to VA or other Federal facilities for continued treatment once his condition had stabilized on December 27, 2012.  The Veteran's VA treatment records show instead that, after notifying VA of his emergency admission to Orange Park Medical Center, his family was not in contact with VA again until after his discharge.  Because all three statutory requirements under 38 U.S.C.A. § 1728 have not been met, payment or reimbursement is not authorized under this statute.  See 38 U.S.C.A. § 1728 (West 2002); see also Zimick, 11 Vet. App. at 49, and Hayes, 6 Vet. App. at 68.

The Board next notes that the Veteran's claim does not meet all of the criteria set out in 38 U.S.C.A. § 1725 in order for payment or reimbursement to be authorized under this statute as well.  First, the services provided to the Veteran between December 27, 2012, and January 9, 2013, by Orange Park Medical Center do not appear to be "emergency services."  Instead, it appears that the Veteran's medical condition (diagnosed as acute-on-chronic subdural hematomas) had stabilized on December 27, 2012, and he was ready for speech and physical therapy and placement in a rehabilitation unit.  It is clear from a review of the record evidence that Orange Park Medical Center is "a hospital emergency department or a similar facility held out as providing emergency care to the public."  See 38 U.S.C.A. § 1725(a).  Second, as noted elsewhere, the Veteran's acute-on-chronic subdural hematomas treated between December 27, 2012, and January 9, 2013, by Orange Park Medical Center were not of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The record evidence suggests that the Veteran's condition had stabilized on December 27, 2012 and showed continued improvement between this date and the date of the Veteran's discharge from Orange Park Medical Center on January 9, 2013.  See 38 U.S.C.A. § 1725(b); see also 38 C.F.R. § 17.1005.  Third, as also noted elsewhere, the evidence does not indicate that, after his condition stabilized on December 27, 2012, VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1725(c).  Critically, because his medical condition (diagnosed as acute-on-chronic subdural hematomas) had stabilized on December 27, 2012, there was no continued medical emergency of such a nature on or after that date that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  See 38 U.S.C.A. § 1725(d).  In fact, as noted elsewhere, the Veteran's private treating neurosurgeon recommended that he should be referred to speech and physical therapy and placed in a rehabilitation unit on December 27, 2012.  As also noted elsewhere, the VHA physician who conducted a second review of the Veteran's claim in February 2013 concluded that his medical condition had stabilized on December 27, 2012.  See 38 C.F.R. § 17.1005.  Although it is not entirely clear from a review of the record evidence, it appears that the Veteran was enrolled in the VA health care system and received medical treatment from VA within 24 months of his hospitalization at Orange Park Medical Center between December 27, 2012, and January 9, 2013.  See 38 U.S.C.A. § 1725(e).  And it is undisputed that the Veteran is financially liable to Orange Park Medical Center for payment of the expenses incurred during his hospitalization between December 27, 2012, and January 9, 2013.  See 38 U.S.C.A. § 1725(f).  The record evidence finally indicates that, at the time of his admission to Orange Park Medical Center, the Veteran had other health care coverage which provides for payment or reimbursement of the charges incurred.  A review of information contained in the claims file shows that the Veteran was enrolled in Medicare Part A prior to the treatment for which he seeks reimbursement in this appeal.  See 38 U.S.C.A. § 1725(g).

The Veteran does not contend, and the evidence does not show, that he has no contractual or legal recourse against a third party that could reasonably be pursued for all or in part his liability to the provider.  See 38 U.S.C.A. § 1725(h).  Finally, and as discussed above, the Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  See 38 U.S.C.A. § 1725(i).  In summary, the Board finds that, because all of the criteria outlined in 38 U.S.C.A. § 1725 are not met, VA is precluded from paying unauthorized medical expenses incurred at a private facility.  See also 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g); Melson, 1 Vet. App. at 334.

The Board recognizes that the Veteran disagrees with this determination and notes in this regard that he is competent to provide evidence and argument about what he experienced.  For example, the Veteran is competent to discuss his neurological symptoms between December 27, 2012, when his 2 subdural hematomas had stabilized, and January 9, 2013, when he was discharged from Orange Park Medical Center.  The evidence suggests that, since his hospitalization at Orange Park Medical Center, the Veteran has experienced significant mental decline.  See generally Layno v. Brown, 6 Vet. App. 465 (1994), Barr v. Nicholson, 21 Vet. App. 303 (2007), and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent that the Veteran's acute-on-chronic subdural hematomas constituted a continuing medical emergency between December 27, 2012, and January 9, 2013, the Board observes that no medical professional has indicated that the Veteran's continuing hospitalization at Orange Park Medical Center during this time period was under emergent circumstances.  The Board does not mean to suggest that the Veteran's condition prior to December 27, 2012, was not of an emergency nature or that his condition, while stabilized, did not remain serious after December 27, 2012.  The evidence does not indicate, however, that the Veteran's condition remained emergent after that date.  In fact, the evidence suggests that the Veteran's serious medical emergency on his initial admission to Orange Park Medical Center had stabilized on December 27, 2012, following intensive inpatient hospitalization, neurosurgical management, and 2 separate brain surgeries conducted within days of each other.  The Board has considered carefully the Veteran's statements as well as his medical history while he was hospitalized at Orange Park Medical Center between December 27, 2012, and January 9, 2013.  As discussed above, however, after reviewing the record evidence, the Board finds that a prudent layperson would not consider the situation that the Veteran faced after December 27, 2012, to be emergent because his medical condition had stabilized on that date and showed continued improvement until his discharge on January 9, 2013.

While the Board is sympathetic to the Veteran, it is bound by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Court has held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment or reimbursement of non-VA medical expenses for an inpatient hospitalization at Orange Park Medical Center, Orange Park, Florida, from December 27, 2012, to January 9, 2013, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


